Case 3:21-cv-00006-RLY-MPB Document 1 Filed 01/13/21 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

PATRICIA ROCKMORE,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            ) CAUSE NO:             3:21-cv-6
                                              )
GOOD SAMARITAN HOME, INC.,                    )
                                              )
       Defendant.                             )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                      I. Nature of the Case

       1.      Plaintiff, Patricia Rockmore ("Rockmore"), brings this Complaint against Good

Samaritan Home, Inc., ("Defendant"), for its discriminatory actions toward her based on her,

race, African-American, and for retaliation in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq.

                                            II. Parties

       2.      Rockmore is a citizen of the United States and has resided within the State of

Indiana, Vanderburgh County, at all relevant times hereto.

       3.      Defendant is a Domestic Nonprofit Corporation who conducted business within

the geographic boundaries of the Southern District of Indiana at all times relevant to this action.

                                   III. Jurisdiction and Venue

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. § 2000e-5(f)(3).

       5.      Defendant is an "employer" as that term is defined by 42 U.S.C. §2000e(b).




                                                 -1-
Case 3:21-cv-00006-RLY-MPB Document 1 Filed 01/13/21 Page 2 of 6 PageID #: 2




       6.       Rockmore, at all times relevant, has been an "employee" as that term is defined by

42 U.S.C. §2000e(f).

       7.       Rockmore satisfied her obligation to exhaust her administrative remedies having

timely filed U.S. Equal Employment Opportunity Commission Charge No. 24C-2020-00018

alleging race discrimination and retaliation.

       8.       All events pertinent to this lawsuit have occurred in the legal environs of the

Southern District of Indiana, thus venue in this court is proper.

                                     IV. Factual Allegations

        9.      Rockmore, who is African-American, began her employment as a Certified

Nursing Assistant (“CNA”) with the Defendant in or about May 2019. Rockmore held the same

position upon her termination on or about November 13, 2019.

       10.      At all times relevant, McTier met Defendant’s legitimate performance

expectations.

       11.      On or about November 3, 2019, Rockmore overheard a conversation with a

Caucasian co-worker, Kathy Reid-Rumsey (“Rumsey”). During this conversation, Rumsey

referred to African-American employees as “n****r.” Shortly thereafter, Rockmore reported to

an African-American co-worker ,Yashurah McTier (McTier”), what Rumsey had said.

       12.      Rockmore then reported the use of the racial slur to the Defendant’s Director of

Nursing, Barb Simpson (“Simpson”), who is Caucasian. Simpson told Rockmore that Rumsey

reported what she had said.

       13.      Thereafter, Simpson asked Rockmore if she could continue to work with Rumsey

and Rockmore responded that this was her job and she could do her assignment and Rumsey




                                                 -2-
Case 3:21-cv-00006-RLY-MPB Document 1 Filed 01/13/21 Page 3 of 6 PageID #: 3




needed to do her own assignment. However, the Defendant took no immediate action against

Rumsey.

       14.       On or about November 4, 2019, Rumsey approached McTier and asked her to let

her know if she needed any help. McTier declined any help from Rumsey and let her know it

was due to her usual of the racial slur. In response, Rumsey told McTier to – kiss her a**.

       15.       McTier responded to Rumsey with her own expletive.

       16.       Apparently, Rumsey went to Simpson and reported McTier’s comment and that

she was offended.

       17.       McTier was called into a meeting with Simpson wherein she explained that she

was not comfortable working with Rumsey due to the racial slur and that her expletive response

to Rumsey was in response to what Rumsey had said to her.

       18.       Also during the meeting, Simpson asked McTier “What’s your problem?”

McTier responded by asking how Rumsey still had her job after what she said. Simpson

responded that was Rumsey was “keeping her job, like it or not or you can just go home.” Then,

McTier clocked-out and went home.

       19.       After clocking-out and going home, McTier engaged in a protected activity and

called the Defendant’s Administrator, Bert P[last name unknown] (“Bert P.”) and reported the

entire matter. On November 5, 2019, Bert P. called McTier and told her that her complaint had

been sent to Human Resources.

       20.       On or about November 8, 2019, McTier received a voicemail from Simpson

instructing her not to step foot in the building until the Defendant had completed its

investigation.




                                                -3-
Case 3:21-cv-00006-RLY-MPB Document 1 Filed 01/13/21 Page 4 of 6 PageID #: 4




       21.     On or about November 11, 2019, Simpson called McTier and set an appointment

for her to come to work the next day.

       22.     On or about November 12, 2019, McTier met with Simpson and Defendant’s

Human Resources Director Sharon Foster, who is Caucasian. McTier was terminated for using

profanity while in the building. There are numerous examples of Caucasian employees using

profanity in the workplace who have not been terminated.

       23.     On or about November 13, 2019, Rockmore was terminated for telling McTier

about the racial slur used by Rumsey and thereby “disrupting the peace and tranquility of the

environment.” Rockmore did not engage in disruptive behavior and similarly-situated Caucasian

employees have engaged in disruptive behavior and have not been terminated.

                                        V. Causes of Action

                      Count I. - Title VII – Race Discrimination Claims

        24.    Rockmore hereby incorporates by reference paragraphs one (1) through twenty-

three (23) of her Complaint.

        25.    Rockmore was discriminated against, subjected to a hostile work environment and

terminated based on her race, African-American.

        26.    Defendant’s actions are in violation of Title VII of the Civil Rights Act of 1964.

        27.    Defendant’s actions were willful, intentional, and done with reckless disregard for

Rockmore’s civil rights.

        27.    Rockmore has suffered injury as a result of Defendant’s unlawful actions.

                           Count II. - Title VII – Retaliation Claims

        28.    Rockmore hereby incorporates by reference paragraphs one (1) through twenty-

seven (27) of her Complaint.




                                                -4-
Case 3:21-cv-00006-RLY-MPB Document 1 Filed 01/13/21 Page 5 of 6 PageID #: 5




        29.     Rockmore was discriminated against, subjected to a hostile work environment and

terminated based on her engaging in an activity protected by Title VII of the Civil Rights Act of

1964.

        30.      Defendant’s actions are in violation of Title VII of the Civil Rights Act of 1964.

        31.     Defendant’s actions were willful, intentional, and done with reckless disregard for

Rockmore’s civil rights.

        32.     Rockmore has suffered injury as a result of Defendant’s unlawful actions.

                                     REQUESTED RELIEF

        WHEREFORE, Plaintiff, Patricia Rockmore, by counsel, respectfully requests that this

Court find for Plaintiff and:

        1.    Permanently enjoin Defendant from engaging in any employment policy or practice

that discriminates against any employee on the basis of their race;

        2.     Order that the Plaintiff be awarded back pay, lost wages, including fringe benefits,

with related monetary benefits and interest thereon, absent Defendant’s unlawful acts;

        3.      Reinstate Plaintiff to her former position or award front pay in lieu thereof;

        4.      Award the Plaintiff compensatory damages, consequential damages, emotional

distress damages, lost wages and benefits, and medical expenses in an amount sufficient to

compensate Plaintiff for the damages caused by the Defendant’s wrongful actions;

        5.      Award the Plaintiff punitive damages;

        6.      Award the Plaintiff her attorney fees, litigation expenses, and costs incurred as a

result of this action;

        7.      Award the Plaintiff pre- and post-judgment interest on all sums recoverable; and




                                                 -5-
Case 3:21-cv-00006-RLY-MPB Document 1 Filed 01/13/21 Page 6 of 6 PageID #: 6




       8.      Grant all relief available under the statute(s) for which this action is brought and

any other relief as may be just and proper.

                                      Respectfully Submitted,

                                      s/Kyle F. Biesecker_____________________
                                      Kyle F. Biesecker
                                      Lauren Berger
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      411 Main Street
                                      Evansville, Indiana 47708
                                      Telephone:     (812) 424-1001
                                      Facsimile:     (812) 424-1005
                                      E-Mail:        kfb@bdlegal.com
                                                     lberger@bdlegal.com

                                      Attorneys for Plaintiff



                                 DEMAND FOR JURY TRIAL

       The Plaintiff, Patricia Rockmore, by counsel, respectfully requests a jury trial as to all

issues deemed so triable.

                                      Respectfully Submitted,

                                      s/Kyle F. Biesecker_____________________
                                      Kyle F. Biesecker
                                      Lauren Berger
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      411 Main Street
                                      Evansville, Indiana 47708
                                      Telephone:     (812) 424-1001
                                      Facsimile:     (812) 424-1005
                                      E-Mail:        kfb@bdlegal.com
                                                     lberger@bdlegal.com

                                      Attorneys for Plaintiff




                                                -6-
